Title: To John Adams from Pseudonym: "Neptune", 22 July 1822
From: Pseudonym: “Neptune”
To: Adams, John


				
					Respected & Honourd Sir
					New York. July 22nd 1822
				
				A single volume from your Library for the above cause will be the means of giving us many hundreds if not Thousands—especially if you accompany it with your sentiments upon the utility of the plan.—we have within the last week presented to upwards of Twenty Ships 20 to 25 Vols. & they have been recd by the Crews with thanks and 9 Cheers!—the Bible Sir is an excellent volm. so are tracts but Sailors must be led to reflect upon Men & things thro’ Voyages Geography &c. &c.—this institution or rather attempt to soften the existance of Seamen—is a twin sister to the apprentices’ Libraries of which 17 are established in the U.S.—and they contain upwards of 22,000 Vols.—2000 of wh. are delivered weekly in this City to Mechanics’ Lads—your donation & letter to the Boston A.L. has been republished 10 times & has produced 1000 Vols.—send us only one book & a line and you will add an obligation to the many you have confered upon your Country,
				
					“Neptune”
				
				
			